DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system including an interface unit configured to: transmit, to a patient, sensory output signals associated with . . .”. in claim 1, and “a system being positionable relative to a patient, and the system being configured to: electrically connect to . . .” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims 1 and 2 purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim;
Claims 3-18 depend from a single means claims and do not further remedy the deficiencies of the claims and are thus rejected themselves.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0326333 A1 to Giap et al (hereinafter ‘Giap’).
Regrading claim 1, Giap discloses an apparatus (Fig. 1, Item 100), comprising: a system (Fig. 1, system 100) including an interface unit (Fig. 1, the Virtual Reality Console 106) configured to: transmit, to a patient, sensory output signals associated with a virtual medical-imaging system (Para [0108], wherein a virtual reality head mounted display (HMD) 202 is positioned over the patient's eyes, and provides a visual interface for the patient to see during treatments.); and receive, from the patient, biometric-information signals of the patient that represent a biometric-reaction (Para [0118], wherein Biofeedback sensor subsystem 326 is in communication with a variety of biometric monitoring devices, such as blood pressure monitors, EMG, EKG, 328) of the patient in response to the patient receiving at least one of the sensory output signals associated with the virtual medical-imaging system (Para [0143], wherein treatment begins with the activation of the treatment apparatus in step 710, and patient biometric data is monitored in step 712); and transmit, to the patient, patient-training information configured to urge the patient to improve a state of calmness of the patient, and at least some of the patient- training information takes into account at least one of the biometric-information signals that was received (Para [0145], wherein if it is determined in step 714 that the patient biometric data is not within the preset tolerances, it is determined in step 738 whether the biometric data is outside the safety range, as at least one biometric information. If safe, the technician is alerted in step 740 of the biometric error, and treatment is adjusted in step 742, and the virtual reality application may increase patient focus in step 746, as urging the patient, or the virtual reality application may adjust the program or game to return the patient biometric readings within range in step 748, as an alternative urging the patient).
Regrading claim 2, Giap discloses an apparatus (Fig. 1, Item 100), comprising: a system (Fig. 1, system 100) being positionable relative to a patient, and the system (Para [0143], wherein the patient is provided feedback in step 732 to facilitate position 
self-correction, and the technician is alerted in step 734 of the position violation, and method 700 returns to step 720 for continued monitoring.) being configured to: electrically connect to output transducers, in which the patient is positionable proximate to the output transducers, and the output transducers are configured to transmit, to the 326 is in communication with a variety of biometric monitoring devices, such as blood pressure monitors, EMG, EKG, EEG, heart rate, respiration rate, body temperature, skin conductivity, and oxygen level monitors along input channel 328) are configured to receive biometric-information signals from the patient (Para [0143], wherein treatment begins with the activation of the treatment apparatus in step 710, and patient biometric data is monitored in step 712); and transmit to the patient via the output transducers (Para [0108], wherein a Virtual reality headset interface having a headphone and microphone 204 receives and transmits signals from the HMD 202 to VR medical console 106 along interface 142 (shown in FIG. 1)): the sensory output signals associated with the virtual medical-imaging system (Para [0143], treatment begins with the activation of the treatment apparatus in step 710, and patient biometric data is monitored in step 712, as sensory output signals); and patient-training information configured to improve an ability of the patient to remain relatively motionless while the patient, in use, receives the sensory output signals (Para [0143], wherein treatment begins with the activation of the treatment apparatus in step 710, and patient biometric data, as exemplary training information, is monitored in step 712, and compared to patient biometric data tolerances in step 714.); and receive the biometric-information as received biometric data, is not within the preset tolerances, it is determined in step 738 whether the biometric data is outside the safety range.); and adapt at least some of the patient-training information based on changes detected in the biometric-information signals received from the patient (Para [0145], wherein if safe, the technician is alerted in step 740 of the biometric error, and treatment is adjusted in step 742, and the virtual reality application may increase patient focus in step 746, as adapting of the training information, or the virtual reality application may adjust the program or game to return the patient biometric readings t within range in step 748. ); and whereby improvement, at least in part, of the ability of the patient to remain relatively motionless provides improvement, at least in part, to image stability exhibited by a real medical image to be generated by a real medical-imaging system as the patient remains motionless relative to the real medical-imaging system while the real medical- imaging system generates the real medical image of the patient (Para [0143] and fig. 9, wherein treatment begins with the activation of the treatment apparatus in step 710, as the imaging system, and patient biometric data is monitored in step 712, and compared to patient biometric data tolerances in step 714.).
Regrading claim 3, Giap discloses wherein: the system is also configured to evaluate an outcome of the patient-training information provided to the patient (Para [0143], wherein treatment begins with the activation of the treatment apparatus in inherently as iterative feedback process of the outcome of training, and compared to patient biometric data tolerances in step 714.).
Regrading claim 5, Giap discloses, wherein: at least one of the biometric-information sensors is selected from the group consisting of a heart rate sensor, a blood pressure sensor, an oxygen sensor, and a microphone (Para [0015], wherein for biofeedback, sensors such as blood pressure, heart rate, EEG, and EKG,).
Regrading claim 6, Giap discloses, wherein: at least one of the output transducers is selected from the group consisting of a speaker, a display device, and a haptic device (Para [0069], wherein display of a game title and avatar selection, providing operating instructions to the patient confirming the patient's understanding, providing a tutorial, and then providing a patient interactive game sequence intended to assist a patient to minimize movement during the procedure).
Regrading claim 7, Giap discloses, wherein: the patient-training information includes audio instructions for suggested breathing patterns, visualization techniques, and verbal suggestions (Para [0030], wherein The body sensor will send feedback to patients via the headset goggle to instruct patients to hold their breath at the right movement or similar 3-D chest position and send signal to the treatment machine and/or operator to allow the radiation beam to turn on.).
Regrading claim 8, Giap discloses, wherein: the patient-training information is configured to suggest, to the patient, various cognitive strategies in order to achieve a preferred bodily state while the output transducers continue to transmit to the patient (Para [0069], wherein then providing a patient interactive game sequence intended to as bodily state, during the procedure, and providing patient incentives for being still including game token rewards and scoring).
Regrading claim 14, Giap discloses wherein: the system is also configured to transmit a game, via the output transducers, to the patient (Para [0088], wherein A patient controller receiver 136 and game software 138 reside in VR medical console 106 to provide the virtual reality experience for patient 102).
Regrading claim 18, Giap discloses, wherein: the system is also configured to transmit information, via at least one of the output transducers to the patient, in which the information helps to maintain attention of the patient in an occupied and focused state while the patient ignores, at least in part, unwanted stimulation that may interfere with attention of the patient during a training session (Para [0145], wherein if safe, the technician is alerted in step 740 of the biometric error, and treatment is adjusted in step 742, and the virtual reality application may increase patient focus in step 746, or the virtual reality application may adjust the program or game to return the patient biometric readings t within range in step 748.).
Regrading claim 19, Giap discloses a method to improve, at least in part, image stability exhibited by a real medical image to be generated by a real medical-imaging system as a patient remains motionless relative to the real medical-imaging system while the real medical-imaging system generates the real medical image of the patient (Para [0086], wherein system 100 also includes a number of Imaging devices 110, 112, 114, and 116, each having a field of view 117 (shown in dashed lines) to perceive movement of patient 102. Signals from imaging devices 110, 112, 114, and 116 provided data along connection 118 to the video image receiver 120 in 122 to process the video images to detect patient movement and monitor patient position), and the method comprising: transmitting, to the patient via output transducers, sensory output signals being associated with a virtual medical-imaging system (Para [0143], treatment begins with the activation of the treatment apparatus in step 710, and patient biometric data is monitored in step 712, as sensory output signals), and patient-training information configured to improve an ability of the patient to remain relatively motionless while the patient, in use, receives the sensory output signals (Para [0143], wherein treatment begins with the activation of the treatment apparatus in step 710, and patient biometric data, as exemplary training information, is monitored in step 712, and compared to patient biometric data tolerances in step 714.); and receiving, from the patient via biometric-information sensors, biometric- information signals representing biometric reactions of the patient in response to the patient, in use, receiving the sensory output signals (Para [0145], wherein if it is determined in step 714 that the patient biometric data, as received biometric data, is not within the preset tolerances, it is determined in step 738 whether the biometric data is outside the safety range.); and adapting at least some of the patient-training information based on changes detected in the biometric-information signals received from the patient (Para [0145], wherein if safe, the technician is alerted in step 740 of the biometric error, and treatment is adjusted in step 742, and the virtual reality application may increase patient focus in step 746, as adapting of the training information, or the virtual reality application may adjust the program or game to return the patient biometric readings t within range in step 748); and whereby improvement, at least in part, of the ability of the patient to remain as the imaging system, and patient biometric data is monitored in step 712, and compared to patient biometric data tolerances in step 714.).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art or the prior art of record specifically, Giap does not disclose:
. . . . evaluating an outcome of the patient-training information provided to the patient; and providing a determination indicating whether the image stability exhibited by the real medical image of the patient, to be generated by the real medical-imaging system, is suitable for an improved medical diagnosis; . . . .of claim 20 combined with other features and elements of the claim.

Claims 4, 9-13, and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all the limitations of the base claim and any 
. . . .the system is also configured to provide a determination indicating whether the image stability exhibited by the real medical image of the patient, to be generated by the real medical-imaging system, is suitable for an improved medical diagnosis; and whereby wastage of time and effort is reduced, at least in part, for making a relatively more accurate medical diagnosis with improved confidence as a result of the patient utilizing the patient-training information for remaining motionless while the real medical image is generated by the real medical-imaging system, of claim 4 combined with other features and elements of the claim;
. . . . the system is also configured to transmit the change in the sensory output signals to the patient, via the output transducers, for a case where a determination has been made that the patient has remained motionless for the predetermined period of time, of claim 9 combined with other features and elements of the claim;
. . . .the system is also configured to compute an objective score indication that indicates a degree of a potential image quality that may be related to a hypothetical medical image to be generated by the real medical-imaging system for a case where the patient-training information is no longer provided to the patient, and the real medical-imaging system was to be hypothetically used for generating the real medical image of the patient at a current level of training that the patient has received from the patient- training information, of claim 10 combined with other features and elements of the claim;
to compute whether the patient may require sedation during a medical procedure, in view of accumulated training provided to the patient and in view of the improvement made by the patient during training, of claim 11 combined with other features and elements of the claim;
. . . .the system is also configured to compute whether the patient is ready to experience the real medical-imaging system with an improved confidence in a potential image quality resulting from the real medical image that may be generated by the real medical-imaging system in view of accumulated training provided to the patient, of claim 12 combined with other features and elements of the claim;
. . . . .the system is also configured to compute an estimation that indicates an amount of additional stimulation-training time needed by the patient in order to improve a potential medical-image quality to be generated by the real medical-imaging system, of claim 13 combined with other features and elements of the claim;
. . . .the system is also configured to provide an assessment indication of an assessment of a predicted image quality of the real medical image to be generated by the real medical-imaging system, of claim 15 combined with other features and elements of the claim;
Claim 16 depends from an allowable base claim and is thus allowable itself;
. . . .the system is also configured to compute an estimate of a potential quality of the real medical image to be generated by the real medical-imaging system based on the patient-training information provided to the patient and based on progress made by the patient while the patient-training information was provided to the patient, of claim 17 combined with other features and elements of the claim;

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERVIN K NAKHJAVAN/           Primary Examiner, Art Unit 2662